Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed December 14, 2020 has been entered.
Applicant’s arguments with regard to the rejection under 35 U.S.C. § 112(b) have been fully considered.  In response, the rejection on this ground is withdrawn.
The rejections under 35 U.S.C. §§ 102(a)(1) and 103 are withdrawn in response to the amendment.
All rejections having been withdrawn, this application is now in condition for allowance.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20200348242 to Watanabe teaches a system for inspecting a film roll for foreign bodies.  The film roll is used as a battery separator film wound on a core.  Inspection is first performed prior to winding onto a roll to detect foreign bodies, and then performing a second inspection using x-rays after the film is rolled. 
	U.S. Patent Application Publication 20190079030 to Kashu et al. teaches a checking device for checking nonaqueous electrolyte batteries in which separators wound around a core are checked for foreign substances adhering to the separator roll.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665